UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-11550 Pharmos Corporation (Exact name of registrant as specified in its charter) Nevada 36-3207413 (State or other jurisdiction of incorporation or organization) (IRS Employer Id. No.) 99 Wood Avenue South, Suite 311 Iselin, NJ 08830 (Address of principal executive offices) Registrant's telephone number, including area code: (732) 452-9556 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. As of May 5, 2010, the Registrant had outstanding 59,438,214 shares of its $.03 par value Common Stock. INDEX PageNo. PARTI – FINANCIAL INFORMATION Item1 Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 1 Condensed Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3 Quantitative and Qualitative Disclosures about Market Risk 16 Item4 Controls and Procedures 16 PART II – OTHER INFORMATION Item1 Legal Proceedings 17 Item1A Risk Factors 17 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item3 Defaults Upon Senior Securities 17 Item4 Submission of Matters to a Vote of Security Holders 17 Item5 Other Information 17 Item6 Exhibits 18 Signatures 19 Part I. Financial Information Item 1 Financial Statements PHARMOS CORPORATION Condensed Consolidated Balance Sheets March 31, December 31, 2009 Assets (Unaudited) Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Fixed assets, net Other assets Total assets $ $ Liabilities and Shareholders’ Equity Accounts payable $ $ Accrued expenses Accrued wages and other compensation - Total current liabilities Convertible debentures Total liabilities Shareholders’ Equity Preferred stock, $.03 par value, 1,250,000 shares authorized, none issued and outstanding - - Common stock, $.03 par value; 120,000,000 shares authorized, 59,438,214 and 59,291,154 issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Paid-in capital in excess of par Accumulated deficit (210,299,470 ) (209,808,093 ) Treasury stock, at cost, 2,838 shares (426 ) (426 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 1 PHARMOS CORPORATION (Unaudited) Condensed Consolidated Statements of Operations Three months ended March 31, Expenses Research and development $ $ In–process research and development milestone - General and administrative Depreciation and amortization Total operating expenses Loss from operations (462,774 ) (3,531,295 ) Other (expense) income Interest income Interest expense (28,374 ) (119,838 ) Other income (expense) (516 ) (32,605 ) Other expense (28,603 ) (147,157 ) Net loss $
